

Exhibit 10


CHANGE IN CONTROL AGREEMENT
 


 
CHANGE IN CONTROL AGREEMENT (this "Agreement") made as of this 22nd day of
April, 2009, by and among SUSSEX BANK, a state chartered bank with its principal
place of business located at 399 State Highway 23, Franklin, New Jersey 07416
(the "Bank"), SUSSEX BANCORP, a New Jersey corporation with its principal place
of business located at 200 Munsonhurst Road, Franklin, New Jersey 07416 (the
"Company"; the Bank and the Company sometimes collectively are referred to
herein as "Employer"), and CANDACE LEATHAM, an individual residing at 87
Mountain Road, Hamburg, New Jersey 07419 (the "Executive").
 
W I T N E S S E T H:
 
WHEREAS, Executive is presently employed by the Employer as an Executive Vice
President and Chief Financial Officer of the Bank and the Company; and
 
WHEREAS, Employer wishes to ensure that it will continue to retain Executive in
its employ and to receive Executive's undivided effort and attention.
 
NOW, THEREFORE, in consideration of the mutual promises and undertakings herein
contained, the parties hereto, intending to be legally bound, agree as follows:
 
1.           Change in Control. (a)  Upon the occurrence of a Change in Control
(as herein defined) followed at any time during the term of this Agreement by
the involuntary termination of the Executive's employment other than for
"Cause", as defined below, or, as provided below the voluntary termination of
the Executive within twelve (12) months of such Change in Control for “Good
reason”, Executive shall become entitled to receive the payments provided for
under paragraph (c) below.  Upon the occurrence of a Change in Control, the
Executive shall have the right to elect to voluntarily terminate her employment
within twelve (12) months of such Change in Control following any demotion, loss
of title, office of significantly authority, reduction in her annual
compensation or benefits, or relocation of her principal place of employment by
more than thirty miles from its location immediately prior to the Change in
Control, all of which shall be deemed “Good Reason” for such voluntary
termination by Executive.
 
 
(b)
A "Change in Control" shall mean:



 
(i)
a reorganization, merger, consolidation or sale of all or substantially all of
the assets of the Company, or a similar transaction in which the shareholders of
the Company prior to such transaction hold less than a majority of the voting
power of the resulting entity; or



 
(ii)
individuals who constitute the Incumbent Board (as herein defined) of the
Company cease for any reason to constitute a majority thereof; or


 
 

--------------------------------------------------------------------------------

 

 
(iii)
an event of a nature that would be required to be reported in response to Item
5.01 of the current report on Form 8-K, as in effect on the date hereof,
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
"Exchange Act"); or



 
(iv)
any "person" (as the term is used in Section 13(d) and 14(d) of the Exchange
Act) other than the Company or the trustees or any administrator of any employee
stock ownership plan and trust, or any other employee benefit plans established
by Employer from time-to-time, is or becomes a "beneficial owner" (as defined in
Rule 13-d under the Exchange Act), directly or indirectly, of securities of the
Company representing 25% or more of the Company's outstanding securities
ordinarily having the right to vote at the election of directors; or



 
(v)
a proxy statement soliciting proxies from stockholders of the Company is
disseminated by someone other than the current management of the Company seeking
stockholder approval of a plan of reorganization, merger or consolidation of the
Company or similar transaction with one or more corporations as a result of
which the outstanding shares of the class of securities then subject to the plan
or transaction are exchanged or converted into cash or property or securities
not issued by the Company; or



 
(vi)
a tender offer is made for 25% or more of the voting securities of the Company
and shareholders owning beneficially or of record 25% or more of the outstanding
securities of the Company have tendered or offered to sell their shares pursuant
to such tender and such tendered shares have been accepted by the tender
offeror.



For these purposes, "Incumbent Board" means the Board of Directors on the date
hereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a voting of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
members or stockholders was approved by the same nominating committee serving
under an Incumbent Board, shall be considered as though he were a member of the
Incumbent Board.


(c)           In the event the conditions of Section 1(a) above are satisfied,
Executive shall be entitled to receive a lump sum payment equal to two (2) times
Executive’s then current base salary; provided, however, that in no event shall
any payments provided for hereunder constitute an “excess parachute payment"
under Section 280G of the Internal Revenue Code of 1986, as amended or any
successor thereto, and in order to avoid such a result the benefits provided for
hereunder will be reduced, if necessary, to an amount which is One Dollar
($1.00) less than an amount equal to three (3) times Executive's "base amount"
as determined in accordance with such Section 280G.  In addition to the
foregoing, Executive shall be entitled to receive from Employer, or its
successor, hospital, health, medical and life insurance on the terms and at the

 
 

--------------------------------------------------------------------------------

 

cost to Executive as Executive was receiving such benefits upon the date of her
termination.  Employer's obligation to continue such insurance benefits will be
for a period of two (2) years.


(d)           As used in this Agreement, the term "Cause" shall mean the
Executive's personal dishonesty, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, or a material breach of any
provision of this Agreement.  Notwithstanding the above, the Executive shall not
be deemed to have been terminated for cause unless and until there shall have
been delivered to her a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the members of the Board of Directors of
the Company at a meeting of its Board called and held for that purpose (after
reasonable notice to the Executive and an opportunity for her, together with
counsel, to be heard before such Board of Directors), finding that in the good
faith opinion of the Board of Directors, the Executive was guilty of conduct
justifying termination for cause and specifying the particulars thereof in
detail.


2.           No Guaranty of Employment. Nothing in this Agreement shall be
construed as guarantying the employment of the Executive. Executive shall remain
an "employee at will" of Employer at all times during the term of this
Agreement.
 
3.           Notices. (a)  Any and all notices, demands or requests required or
permitted to be given under this Agreement shall be given in writing and sent
(i) by registered or certified U.S. mail, return receipt requested, (ii) by
hand, (iii) by overnight courier or (iv) by telecopier addressed to the parties
hereto at their addresses set forth above or such other addresses as they may
from time-to-time designate by written notice, given in accordance with the
terms of this Section.
 
(b)  Notice given as provided in this Section shall be deemed effective: (i) on
the date hand delivered, (ii) on the first business day following the sending
thereof by overnight courier, (iii) on the seventh calendar day (or, if it is
not a business day, then the next succeeding business day thereafter) after the
depositing thereof into the exclusive custody of the U.S. Postal Service or (iv)
on the date telecopied.


4.           Term. This Agreement shall have a term of two (2) years from the
date hereof; provided, however, that in the event the term of this Agreement
would terminate at any time after the Employer has engaged in substantive
negotiations regarding a transaction which would lead to a Change in Control if
consummated, this Agreement shall continue to remain in full force in effect
until the earlier to occur of (i) the effectuation of such transaction leading
to a Change in Control or (ii) the termination of the negotiations for the
proposed transaction which would have resulted in the Change in Control.
 
5.           Assignability. Neither this Agreement nor the rights or obligations
of Executive hereunder may be assigned, whether by operation of law or
otherwise.  This Agreement shall be binding upon, and inure to the benefit of,
Employer and its successors and assigns. This Agreement shall inure to the
benefit of the Executive's heirs, executors, administrators and other legal
representatives.
 

 
 

--------------------------------------------------------------------------------

 

6.            Waiver. The waiver by Employer or the Executive of a breach of any
provision of this Agreement by the other shall not operate or be construed as a
waiver of any subsequent or other breach hereof.
 
7.            Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey without giving effect to
principles of conflict of laws.
 
8.            Entire Agreement. This Agreement contains the entire agreement of
the parties hereto with respect to the subject matter hereof and may not be
amended, waived, changed, modified or discharged, except by an agreement in
writing signed by the parties hereto.
 
9.            Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute one and the same instrument.
 
10.           Amendment. This Agreement may be modified or amended only by an
amendment in writing signed by both parties.
 
11.           Severability. If any provision of this Agreement shall be held
invalid or unenforceable, such invalidity or unenforceability shall attach only
to such provision, only to the extent it is invalid or unenforceable, and shall
not in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.
 
12.           Section Headings. The headings contained in this Agreement are
solely for convenience of reference and shall be given no effect in the
construction or interpretation of this Agreement.
 
13.           Fees and Expenses. If any party to this Agreement institutes any
action or proceeding to enforce this Agreement, the prevailing party in such
action or proceeding shall be entitled to recover from the non-prevailing party
all legal costs and expenses incurred by the prevailing party in such action,
including, but not limited to, reasonable attorney's fees and other reasonable
legal costs and expenses.
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement under their
respective hands as of the day and year first above written.
 


 

 
SUSSEX BANK
                   
By:
/s/ Donald L. Kovach
     
Donald L. Kovach
     
Chairman of the Board
                   
SUSSEX BANCORP
           
By:
/s/ Donald L. Kovach
     
Donald L. Kovach,
     
President
                   
EXECUTIVE
           
/s/ Candace Leatham
   
Candace Leatham,
   
Executive Vice President and
   
Chief Financial Officer
 








 